Case 1:18-cv-23125-RNS Document 178-1 Entered on FLSD Docket 10/30/2019 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NG, 1:18-CV-23125-RNS

STATE FARM MUTUAL AUTOMOBILE |
INSURANCE COMPANY and STATE FARM
FIRE and CASUALTY COMPANY, :

Plammitis,
Vv.

HEALTH AND WELLNESS SERVICES,
INC. BEATRIZ MUSE, LAZARO MUSE,
HUGO GOLDSTRAT MANUEL FRANCO,
MEDICAL WELLNESS SERVICES, INC.,
NOEL SANTOS, ANGEL CARRASCO,
JORGE RAFARL COLL, PAIN RELIEF
CLINIC OF HOMESTEAD, CORP. JESUS
LORITES, AND JOSE GOMEZ-CORTES,

Defendants.

 

APFIDAVET OF JORGE COLL, M.D.
STATE OF FLORIDA }
COUNTY OF MIAMI-DADE
BEFORE ME, the undersigned authority personally appeared Jorge Coll, M.D., who being
by me first duly sworn, deposed and said:

1. My name is loree Coll. [ aun over the ave of eighteen (18) years old, am competent

io teshfy, and have personal knowledge of the facts contained tn this Affidavit,

2. { am a medical doctor, licensed to practice medicime simce 1998 in the State of
Flonda.
3. Tam board eligible in internal medicine. | have never been sanctioned or found to

have been involved in any fraud or Mezitumate medical practice.
Case 1:18-cv-23125-RNS Document 178-1 Entered on FLSD Docket 10/30/2019 Page 2 of 7

4, in 2013 1 was recommended by an associate, Dr. Orlando Leiva, to meet with
Lazaro Muse for a medical director position at a health chic that he was asscciated with. Dr.
Leyva worked at Medical Wellness Services, Inc. (“Medical Wellness”).

3. Lazaro Muse identified the clinic he was involved with as Medical Wellness
services, Inc. (“Medical Wellness”). | was never advised and was unaware that Lazaro Muse
owned any other chimes. At the fume [met wath Lazaro Minse, I was told that Noel Santos was the
owner. When I met with Lazaro Muse I believed that he had some imterest or association with
Medical Wellness. 1 don’t recall if Lazaro Muse told me what his actual position was at Medical
Wellness. [ met with Lazaro Muse at Medical Wellness to discuss the medical director position.

6. Following the mecting at Medical Wellness, T mel other clinic employees there
including Noel Santos, who T understood to be a licensed massage therapist at the clinic and the
owner.

7. Lazaro Muse hired me during our mitial meeting at Medical Wellness as the

medical director of Medical Wellness at a pay rate of $1,000.00 every other week.

8. 1] served as the medical director at Medical Wellness from the end of 2013 to the
beginnimg of 2017.
9. While | was the medical director at Medical Wellness, | was also the medical

divector at DEK Rebhah, Sunshine Medical Center, and VLO Medical. I ao longer work at any of
these clinics.

10. Durtag my Gime at Medical Wellness [ recall seeing Lazaro Muse at Medical
Weliness 4-5 times.

li. 9 Atthe tome that | was hired, [had not reviewed in detail mor received any education

by Medical Wellness regarding the laws and/or regulations which apply to medtcal directors m the

thd

#OOSBTIAI vi
Case 1:18-cv-23125-RNS Document 178-1 Entered on FLSD Docket 10/30/2019 Page 3 of 7

state of Florida such that I did aot kmow the full scope aor all of the intricacies of my
responsibilities as Medical Wellness’ medical director. | did not receive any trarming at or from
Medical Wellness regarding any of tts policies. 1 also dtd not receive or review a copy of any of
Medical Wellness’ policies.

12. Since the time Iwas hured uote the date | left Medical Wellness, | have not read,
reviewed im detail, nar received amy education regarding the laws and/or regulations which apply
to medical directors in the state of Florida and was therefore not aware of the full scope nor all of
the mtricacies of my responsibilities as medical director al any time during my tenure at Medical
Wellness.

13. During my tenure as medical director at Medical Wellness:

a. My sysiematic teview of the billings was Hnnited to reviewing the medical
records, Le., examination reports, therapy reports and daily therapy notes,
and the related medical bills that were briefly reviewed. I did not document
any concerns in the records and billings I reviewed at Medical Wellness.
Further, | never voiced any such concerns to any peson because | thought
my concerns were not relevant.

b. Medical Wellness never published a schedule of charges of any kind
reflecting the costs associated with the medical services offered to patients
at Medical Weliness.

ce. Other then bemg aware of the physical copies of the Medical Wellness
practitioners’ licenses, which were posted onsite, | never verified that health
care practiiomers at Medical Wellness mamtaimed current active and

unencumbered Florida licenses. I never contacted the Depariment of

agO5RT343 vi
Case 1:18-cv-23125-RNS Document 178-1 Entered on FLSD Docket 10/30/2019 Page 4 of 7

Health, any appheable licensing board, or the Ageacy for Health Care
Adminisivation to verify the status of those health care practitioners’
licenses.

d. | was unfamiliar wiih all the requirements of Florida Statute § 456.057
which sets forth the paramacters of serving as the clinte’s medical records
custodian, a role that | held as medical director of Medical Wellness. [ was
not aware that { was 4. custodian of the medical records at Medical Wellness.

e. [was unaware of the sources of Medical Wellness patients, other than the
fact that they were auto accident victims because they brouglt police reports
with ther, and was unaware of any patient referral comiracis or agreements
executed by the clinic.

f. To my knowledge, Medical Wellness never made an attempt to collect any
co-payments or deductibles from any patients. To my knowledge, no co-
payments or deductibles were ever collected at Medical Wellness. I was
maware of the provision in Fiorida’s Insurance Fraud Statute, Fla. Stat. §
$17,234, regarding the required collection of co-payments or deductibles.

4. Even though [ did not believe it was my responsibility at Medical Wellness to
divecily supervise the treating physician, in retrospect and after reviewing additional information,
itis my opinion the treatment perfonmed on Medical Wellness patients was not appropriate and in
accordance with the standard of care in the followime ways:

Subjective Pain Complaints
@. Ina normal setting, 95% of patients would not present with subjective pain

complaints in the cervical, thoracic, and lumbar regions of the spine.

H60587342_vI
Case 1:18-cv-23125-RNS Document 178-1 Entered on FLSD Docket 10/30/2019 Page 5 of 7

b. Ina mornal setting, 100% of patients would not present with subjective pain
complaints im an extremity.

c. These patterns would aot be credible.
initial Kvalnation

d. The Medical Wellness mitial examination fon does not provide a space for
the examining provider to identify the specific muscles which are the source
of the patient's pain or the specific levels of the spine where the patient
experiences pam. In its current form, this would not meet the siandard of
care for objectively diagnosing a patient's pain symuptoms.

é. Due to the deficiencies m the Medical Wellness initial evaluation forms, a
patient at Medical Weliness could not recetve a correct or proper diagnosis.

Therapy Order

     

f The therapy order form used at Medical Weliness does not provide
suiiicient information for an examining practitioner to properly document
the treatment prescribed. This form does not meet the standard of care for

medical record keeping.

(a

Spectically, there are mo options for the types of therapeutic exercises for

ihe treating physician to select.

h. There are no options for the types of manual therapy for the ircating
physician to select.

i. There are no options for the frequency or amplitude of the EMS and TENS

therapies.

j. There is no option to elect the type of mechanical traction.

WAY

#69537345 wl
Case 1:18-cv-23125-RNS Document 178-1 Entered on FLSD Docket 10/30/2019 Page 6 of 7

k. There is no place for the prescription of time or units for cach modality.

1. Due io the deficiencies in the Medical Wellness therapy form, it does not
allow for cnough detail in the prescription to allow fer appropriate treatment
options.

A-rays

mn. A-rezys were not being laterpreted by a radiologist prior to therapy beginning
for patients treating at Medical Wellness. Where patients received
mechanical traction before their x-rays were interpreted, such treatment did
not meet the standard of care.

n. K-rays should be used to assist ma the decision making process for a patient’s
proper care, but they were not used in this way al Medical Wellness.

oe. When a radiologist recommends additional diagnostic studies, those stadies
should be taken into consideration and performed unless a documented
Feason MOL to exists.

Therapy

po. Ha specilic therapy modality 1s performed on move than one region of the
body. therapists should document it mm the treatment records.

q. Such an indication is a prerequisite to billing a “59 moadther” on a CMS
1500 form.

Final Evaluation & lupatrment Ratings

r. The fmal impawmeni tatiags (other than 0%) provided by physician’s

assistants at Medical Weliness were mever venfied by me io ensure that they

were constslent with the American Medical Association standards.

Sn8387343_y1
Case 1:18-cv-23125-RNS Document 178-1 Entered on FLSD Docket 10/30/2019 Page 7 of 7

&. Imever questioned the way that impairment ratings were assigned.
15. Lvesigned from the position of medical director at Medical Welluess im late 2017.
16. never reviewed the medical records to determine if any patient im fact had, in my
opliion, an emergency medical condition as that tenm is defined im the Florida Statutes. The
emergency medical condition status was determined by the treating and/or exarniming physician. I
was never advised of the process used at Medical Wellmess by the treating and/or examining

physician for determining if'a patient did or did not have an emergency medical condition.

FURTHER AFFIAN

 

TSAVYETH NAUGHT,

 

sorge Coll, REBY

The foregoing instrament was sworn to and subscribed before me this 22" day of
. 2019, by JORGE COLL, MLD, who is:

i personally known to me; or

[] produced a driver's license issued by the Department of
Highway Safety and Motor Vehicles as identification; or

[I produced the followmg identification:

 

 

 

 

Us OLGA LYDIA TORRES.
nz MY COMMISSION # GG07274(

, a BSCR expires February 13,2021 |
Dac Lidia \seren _

(Print? Type Or Siamp Commissioned Name of

   
 

NOTARY PUBLIC, STATE OF FilQy

 

 

 

 

 

Notary Public)
me, OLGA LYDIA TORRES
ca) ? MY COMMISSION # GGO72740
ae EXPIRES February 13, 2021
7

wO9527343 wi
